DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 2-31 are pending.
Information Disclosure Statement (IDS)
3.	The information disclosure statement (IDS) submitted on 14 December 2021 is being considered by the examiner.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 2-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 11,223,461 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-31 of the application encompass the claimed invention in US 11,223,461 B2.

Application claim 2:
    A method for wireless communication at a user equipment (UE), comprising:
    identifying an association between a plurality of reference signals for radio link management and a plurality of physical cell identifier (PCIs), the plurality of PCSs identifying a plurality of transmission reception points (TRPs);
    receiving a first reference signal from a first TRP of the plurality of TRPs and a second reference signal from a second TRP of the plurality of TRPs;
    identifying, based at least in part on the received first reference signal, the received second reference signal, and the identified association between the plurality of PCIs and the plurality of reference signals of radio link management, a PCI of the plurality of PCIs to use to decode a downlink transmission received from at least one of the first TRP and the second TRP; and
    decoding the received downlink transmission using the identified PCI.
US 11,223,461 B2 claims 1 and 11:
    A method for wireless communication at a base station, comprising:
    identifying an association between a plurality of physical cell identifier (PCIs) and a plurality of transmission configuration indicator (TCI) states for a user equipment (UE), the plurality of PCIs identifying a plurality of transmission reception points (TRPs) (claim 11);
    receiving, using one or more receive beams associated with a transmission configuration indicator (TCI) state, a downlink transmission from a plurality of transmission reception points (TRPs) identified by a plurality of physical cell identifier (PCIs);
    identifying, based at least in part on the TCI state and an association between the plurality of PCIs and a plurality of TCI states, a first PCI of the plurality of PCIs to use to process the received downlink transmission; and
    processing the received downlink transmission using the identified first PIC. (claim  1)



Allowable Subject Matter
6.	Claims 2-31 would be allowable if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) be used to overcome the rejection based on nonstatutory double patenting in this office action.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412